Citation Nr: 0501418	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, which denied the benefits sought on appeal.

The veteran testified before the undersigned Veterans Law 
Judge in October 2004.  The transcript has been obtained and 
associated with the claims folder.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the veteran's claim of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine must be remanded for compliance with applicable 
law relative to VA's duty to notify the appellant of what 
evidence would substantiate his claim, as well as for further 
development of the evidence.  Although the Board has not 
reviewed the claim with a view towards ascertaining the 
merits of the appeal, the Board has identified certain 
matters, which must be resolved, prior to adjudication of 
this matter.  

The veteran contends that he developed degenerative joint 
disease of the lumbar spine as a result of an accident he was 
involved in as a paratrooper.  Specifically, he asserts that 
he hit his back during a jump at Fort Campbell, Kentucky.  In 
furtherance of his claim, the veteran presented testimony 
before the undersigned Veterans Law Judge in October 2004.  
During his hearing, the veteran testified that after his in-
service accident, in which he bruised his back, he was put on 
light duty for about two weeks.  He further testified that he 
was transferred to Germany and went on sick call while 
stationed in both Augsburg and Munich.  

Initially, the Board notes that the veteran's service medical 
records are not on file and were apparently destroyed in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  During his October 2004 Travel 
Board hearing, the veteran requested a search for morning 
reports be made for records generated upon his sick call 
visits as delineated above.  

Thus, VBA AMC should contact the NPRC, and any other 
appropriate governmental records depositories, including the 
U.S. Army Liaison at the National Archives and Records 
Administration (NARA) in St. Louis, Missouri, and attempt to 
obtain morning reports/sick call logs for the period of the 
veteran's active duty service, October 1954 to October 1957.  
Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile. See 38 C.F.R. § 3.159(c)(2).  
All efforts to obtain such morning reports should be 
documented.   

In the veteran's notice of disagreement (NOD) he reported 
being hospitalized in Munich, Germany.  He also indicated 
that in 1962 he underwent a physical examination in 
connection with his reserve commitment at Fort Benning, 
Georgia.  Upon remand, in addition to obtaining morning 
reports, attempts should be made to locate any existing 
records from the hospital in Munich, Germany, and any medical 
records generated in connection with the veteran's service in 
the United States Army Reserve (USAR).

Finally, the Board notes that the veteran is a recipient of 
Social Security Disability benefits.  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration (SSA), including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  Therefore, VA should request a copy 
of the SSA disability determination, to include any 
underlying medical records utilized in reaching said 
determination.

The Board observes that additional due process requirements, 
to include affording the veteran a VA examination, may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 , 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

3.  The VBA AMC should contact the NPRC 
and the U.S. Army Liaison at NARA and 
attempt to obtain sick call logs (morning 
reports) for the veteran while he was 
stationed at: Fort Campbell, Kentucky; 
Augsburg, Germany; and Munich, Germany.  
The veteran served with the United States 
Army from October 1954 to October 1957.  
His last duty assignment and major 
command was HQ & Svc C 76th Tk Bn APO 29.  
VBA AMC should request any outstanding 
service medical records located in the 
hospital in Munich, Germany, and for the 
veteran's period of service with the Army 
Reserves, to include the 1962 physical 
examination conducted at Fort Benning, 
Georgia.  All inquiries must be clearly 
documented in the veteran's claims 
folder.  In addition, all responses 
thereto must be associated with the 
veteran's claims folder, to include any 
negative responses

4.  VBA AMC should obtain and associate 
with the claims file copies of any 
written decision concerning the award of 
Social Security Disability benefits and 
any underlying medical records utilized 
in reaching said determination.    

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for degenerative joint 
disease of the lumbar spine.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him. 



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




